Salinger, J.
(dissenting). Appellate tribunals must use fixed standards in determining whether a person charged is guilty or innocent. Though these standards are used, it may sometimes happen that the innocent suffer and the guilty escape. But, if our decisions are to be precedents, and their publication is to be a guide, rather than a trap, these standards must be used, and used in every case. We must not follow our decisions in one instance and disregard them in another. We must not profess to adhere to them and yet, in effect, overrule them. In my opinion, thjs is what the majority has done in dealing with Nies v. Anderson, Judge, 179 Iowa 326. The opinion says that it is not in conflict with what was said in the Hies case “concerning the quantum of proof exacted.” Conceding for the majority absolute good faith, I still think that its opinion manifestly conflicts with the Hies case. In that case, after reviewing what will suffice to annul an acquittal, we said, “On the whole, we think the rule is that the review is not de novo/’ and that the evidence, “to sustain a finding of guilty, must amount to more than the mere preponderance which sustains an ordinary recovery on the law side.” I cannot escape the conclusión that the majority is indulging in a review de novo, and that, moreover, it proposes to annul an acquittal though the evidence of guilt, instead of being more than a mere preponderance, is less than a preponderance, and, at most, not more than a preponderance.
The only evidence of guilt is that eight gallons and eight quarts of whisky were found in a private dwelling, occupied by Kopel, the person charged with violation of injunction. In some cases, the .finding of liquor raises an inference of fact that it is kept with intent to be sold in violation of law. But the same statute which raises this inference declares that, when the liquor is found in a private dwelling house or its dependencies, the presumption is raised only if an “unusual” quantity be found there. To be*879gin with, then, the complainant has no evidence, unless he prove by more than a preponderance, that the quantity found was an unusual one. Finding it in such quantities raises an inference of fact. Whether it be such quantity is, therefore, necessarily a pure question of fact. Since we may not review the finding of the trial court upon this question of fact, de novo, and since that the quantity found is an unusual one must be established by more than a preponderance, it follows that we can interfere with an acquittal only if the quantity is so large as that all reasonable- minds will find it to be unusual, or there be strong evidence that, though the quantity is not so large as this, it is, in fact, an unusual quantity, under thé circumstances. There is no law rule -which declares that eight gallons and eight quarts is an unusual quantity, under any and all circumstances. In this case, then, the complainant must prove by more than a preponderance that the attendant circumstances show that what was found was more than is usual.
This situation the majority avoids in two ways: First, by simply assuming that to exist which it was the duty of the complainant to establish by more than a preponderance. This is done by statements such as:
“The quantity exceeded many times the amount of liquor of that kind likely to be kept on hand in the home by a family making use of it as a beverage.”
Second, by the simple expedient of putting the shoe on the wrong foot, and holding that the complainant has proved the quantity found was an unusual quantity because Kopel has failed to prove that the quantity was a usual one. This is illustrated by the statement that “Kopeks testimony does not show that he or his family used it,” and that, though he testifies it was kept to be used by the family, the failure of proof on Kopeks part effects that “the evidence conclusively fails to establish that he purchased for use of himself and family.” Again, it is said “he has not disclosed the size of his family.” In other words, if the defendant does not prove he is innocent, this constitutes proof of his guilt. The whole *880opinion at this point is an argument that, because Kopel has failed to show this, that, or the other thing, it does not appear that the quantity found was not more than a usual quantity. As I view it, it is for the complainant to show how large the family was, and how much liquor it used or did not use, or anything else which bears upon the claim that Kopel kept on hand an unusual quantity of liquor. ' I am unable to agree that the failure of the complainant to adduce circumstances that prove the quantity was unusual is cured because Kopel did not show that the quantity was usual.
II. But pass all this, and assume that the quantity found was an unusual one. What have you then ? Not more than if a credible witness had testified to facts which raised a presumption that Kopel was keeping this liquor in violation of law. Suppose such witness had so testified, and Kopel had then, on oath, said that he kept the liquor for the use of himself and his family. Surely, guilt would not then be established by even a preponderance, to say nothing of more than a preponderance. Kopel did so testify. The majority, ivhich professes to adhere to the rule that it may not review de novo, brushes this sworn denial aside, brushes aside the conclusion of the trial judge, who heard Kopel testify, and declares, on a review professedly not de novo, and though more than a preponderance is required, that a sufficient quantum of evidence is adduced to justify the setting aside of the finding of the trial court. To put it in dhe language of the majority, that “the evidence utterly failed to meet the presumptive evidence of guilt raised by keeping whisky in unusual quantities in his dwelling house.” All that it has, except the conflict between the said presumption and the denial of Kopel, is that not much of the liquor had been used. Now, if this proves that it was not intended for use, it proves just as much that it was not intended for sale. If one does not intend to use because he has not used, then he *881does not intend to sell because he has not sold.
Within a month, this court has declared that, even on a review ele novo, 'a. finding of the trial judge will be given great weight, in dealing with a mere conflict in testimony, and with the credibility of witnesses. The majority opinion, in this case throws that declaration to the winds, and refuses to apply its doctrine and that of the Nies case, even where it is still conceded, in words at least, that we are not authorized to indulge in trial de novo. .
I am most strongly persuaded that we have no right to interfere with the finding of the trial court in this case.